       Case 2:18-cv-01700-DJA Document 64
                                       63 Filed 01/07/21
                                                01/05/21 Page 1 of 3



 1   Pat Lundvall (NSBN 3761)
     Rory T. Kay (NSBN 12416)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   lundvall@mcdonaldcarano.com
     rkay@mcdonaldcarano.com
 5
     Attorneys for Plaintiff Brian Sciara
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
      BRIAN SCIARA,                                  Case No.: 2:18-cv-01700-DJA
 9
                           Plaintiff,                STIPULATION AND ORDER
10                                                   EXTENDING BRIEFING SCHEDULE
      v.                                             REGARDING DEFENDANT’S MOTION
11                                                   FOR ORDER TO SHOW CAUSE WHY
      STEPHEN CAMPBELL,                              PLAINTIFF SHOULD NOT BE HELD IN
12                                                   CONTEMPT OF COURT FOR
                           Defendant.                VIOLATING THE PROTECTIVE ORDER
13

14                                                                 (First Request)

15

16

17          Under LR IA 6-1 and 6-2 and LR 7-1, Plaintiff Brian Sciara (“Sciara”) and Defendant

18   Stephen Campbell (“Campbell”) (collectively, the “Parties”) by and through undersigned

19   counsel, hereby agree and stipulate to extend the deadlines for briefing regarding

20   Defendant’s Motion for Order to Show Cause Why Plaintiff Should Not Be Held In Contempt

21   of Court for Violating The Protective Order (Dkt. 59) (“Motion”). Sciara’s Opposition to the

22   Motion is currently due on January 6, 2021.

23          The Parties have conferred and mutually agreed upon the following briefing

24   schedule for the Motion:

25          •      Sciara will file his Opposition on January 20, 2021.

26          •      Campbell will file his Reply on January 29, 2021.

27

28   ///
      Case 2:18-cv-01700-DJA Document 64
                                      63 Filed 01/07/21
                                               01/05/21 Page 2 of 3



 1          This is the first extension requested for a revised briefing schedule for the Motion for

 2   and is not intended to cause any undue delay or prejudice any party.

 3    Dated this 5th day of January, 2021.          Dated this 5th day of January, 2021.

 4    McDONALD CARANO LLP                           HOLLAND & HART LLP

 5
        /s/ Rory T. Kay                              /s/ Bryce K. Kunimoto
 6    Pat Lundvall (NSBN 3761)                      Bryce K. Kunimoto, Esq. (NSBM 7781)
      Rory T. Kay (NSBN 12416)                      Robert J. Cassity, Esq. (NSBM 9779)
 7    2300 West Sahara Avenue, Suite 1200           9555 Hillwood Drive, 2nd Floor
      Las Vegas, Nevada 89102                       Las Vegas, NV 89134
 8    Telephone: (702) 873-4100                     Telephone: (702) 222-2603
      lundvall@mcdonaldcarano.com                   bkunimoto@hollandhart.com
 9    rkay@mcdonaldcarano.com                       bcassity@hollandhart.com
10    Attorneys for Plaintiff Brian Sciara          Attorneys for Stephen Campbell
11

12
                                               IT IS SO ORDERED:
13

14                                             ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
15
                                                         January 7, 2021
                                               DATED: ___________________________
16

17

18

19

20

21

22

23

24

25

26

27

28



                                               Page 2
      Case 2:18-cv-01700-DJA Document 64
                                      63 Filed 01/07/21
                                               01/05/21 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2         I certify that I am an employee of McDonald Carano LLP, and that on the 5th day of

 3   January, 2021, a true and correct copy of the foregoing STIPULATION AND ORDER

 4   EXTENDING BRIEFING SCHEDULE REGARDING DEFENDANT’S MOTION FOR

 5   ORDER TO SHOW CAUSE WHY PLAINTIFF SHOULD NOT BE HELD IN CONTEMPT

 6   OF COURT FOR VIOLATING THE PROTECTIVE ORDER was electronically filed with the

 7   Clerk of the Court by using CM/ECF service which will provide copies to all counsel of

 8   record registered to receive CM/ECF notification.

 9
                                      /s/ Beau Nelson
10                                    An employee of McDonald Carano LLP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 3
